Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K353) Offering Period: October 1, 2013 – October 25, 2013 2 Year Buffered Accelerated Return Equity Securities (BARES) Linked to the iShares® MSCI EAFE ® ETF and the iShares ® MSCI Emerging Markets ETF Return Profile • 2-year Buffered Accelerated Return Equity Securities (BARES) linked to the performance of the iShares ® MSCI EAFE ETF and the iShares ® MSCI Emerging Markets ETF. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount, then the investor will be exposed to any depreciation in the Lowest Performing Underlying beyond the Buffer Amount. • If the Final Level of the Lowest Performing Underlying is greater than or equal to its Initial Level, the investor will be entitled to participate on a leveraged basis in the appreciation of the Underlying, subject to the Underlying Return Cap. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates that the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs creating and marketing the securities. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be October 28, 2013 Settlement Date: Expected to be October 31, 2013 Underlying: The iShares® MSCI EAFE® ETF and the iShares® MSCI Emerging Markets ETF. Upside Participation Rate: Expected to be 150% (to be determined on the Trade Date). Underlying Return Cap: Expected to be between 26.0% and 29.0% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, calculated as follows: If (a) the Final Level of the Lowest Performing Underlying is equal to or greater than its Initial Level, then: the lesser of (i) the Underlying Return Cap and (ii) the Upside Participation Rate x [(Final Level – Initial Level) / Initial Level; (b) if the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, then: zero; or(c) if the Final Level of the Underlying is less than its Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) /Initial Level] + Buffer Amount. Buffer Amount: 10 Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: October 27, 2015 Maturity Date: October 30, 2015 CUSIP: 22547QBP0 Benefits • Offers the potential for levered participation in the appreciation of the Lowest Performing Underlying, subject to the Underlying Return Cap • Reduced downside risk due to a Buffer Amount of 10. Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 50% 27.5% $1,275 40% 27.5% $1,275 30% 27.5% $1,275 20% 27.5% $1,275 10% 15.0% $1,150 0% 0.0% $1,000 -10% 0% $1000 -20% -10% $900 -30% -20% $800 -40% -30% $700 -50% -40% $600 Assumes an Underlying Return Cap of 27.5% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 90.0% of principal and the Redemption Amount will be less than the principal amount if the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount. • The securities and the payment of any amount due on the securities are subject to the credit risk of Credit suisse. • The securities do not pay interest. • The Redemption Amount will be based on the Underlying Return of the Lowest Performing Underlying and, therefore, you will not benefit from the performance of any other Underlying. • The Underlying Return will not exceed the Underlying Return Cap regardless of the appreciation in the level of the Underlying, which may be signficant. (See “Additional Risk Considerations” on the next page). Product Summary Horizon (years) 2 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: October 1, 2013 – October 25, 2013 2 Year Digital BARES Linked to the iShares ® MSCI EAFE ETF and the iShares ® MSCI Emerging Markets ETF Additional Risk Considerations • The securities are exposed equally to risk of fluctuations in the levels of the Underlyings to the same degree for each Underlying. •Prior to maturity, costs such as concessions and hedging may affect the value of the securities. • Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. • Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer. • The securities will be affected by a number of economic, financial, political, regulatory, and judicial factors that may either offset or magnify each other. • As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlying. The risks set forth in the section entitled “Product Risks” on the preceding page and this section “Additional Risk Considerations” are only intended as summaries of some of the risks relating to an investment in the securities. Prior to investing in the securities, you should, in Disclaimer IRS Circular 230 Disclosure: Credit Suisse and its affiliates do not provide tax advice. Accordingly, any discussion of U.S. tax matters contained herein (including any attachments) is not intended or written to be used and cannot be used, in connection with the promotion, marketing or recommendation by anyone unaffiliated with Credit Suisse of any of the matters address herein or for the purpose of avoiding U.S. tax-related penalties. Investment suitability must be determined individually for each investor, and the financial instruments described herein may not be suitable for all investors. The products described herein should generally be held to maturity as early sales could result in lower than anticipated returns. This information is not intended to provide and should not be relied upon as providing accounting, legal, regulatory or tax advice. Investors should consult with their own advisors as to these matters. This material is not a product of Credit Suisse Research Departments. Financial Products may involve a high degree of risk, and may be appropriate investments only for sophisticated investors who are capable of understanding and assuming the risks involved. Credit Suisse and its affiliates may have positions (long or short), effect transactions or make markets in securities or financial instruments mentioned herein (or options with respect thereto), or provide advice or loans to, or participate in the underwriting or restructuring of the obligations, issuers of the stocks comprising the applicable index, indices or fund mentioned herein. Credit Suisse is a member of FINRA, NYSE and SIPC. Clients should contact their salespersons at, and execute transactions through, a Credit Suisse entity qualified in their home jurisdiction unless governing law permits otherwise. You may revoke your offer to purchase the securities at any time prior to the time at which we accept such offer on the date the securities are priced.
